     Case 5:20-cv-00048-DCB-MTP Document 11 Filed 06/11/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT

               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                            WESTERN DIVISION

MUSTAPHA AHARIACHE                                               PETITIONER

V.                               CIVIL ACTION NO. 5:20-cv-48-DCB-MTP

SHAWN R. GILLIS                                                  RESPONDENT

               ORDER ADOPTING REPORT AND RECOMMENDATION

     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 9], to which no

objections have been filed by the Petitioner. Having carefully

reviewed the same, the Court finds that Magistrate Judge Parker’s

Report and Recommendation is well taken and shall be adopted as

the findings and conclusions of this Court. Magistrate Judge Parker

finds that Petitioner’s Writ for Habeas Corpus is moot because

Mustapha Ahariache was released with supervision from immigration

custody on April 7, 2020. Dien Thanh Ngo v. Johnson, 2019 WL

3468909, at *2 (N.D. Tex. 2019).

     Accordingly,

     IT IS HEREBY ORDERED that Magistrate Judge Michael T. Parker’s

Report   and   Recommendation    is       ADOPTED   as   the   findings   and

conclusions of this Court.

     IT IS FURTHER ORDERED that the Respondent’s Motion to Dismiss

[ECF No. 7] is GRANTED.




                                      1
    Case 5:20-cv-00048-DCB-MTP Document 11 Filed 06/11/20 Page 2 of 2




     This Petition for Writ of Habeas Corpus [ECF No. 9] is hereby

DISMISSED WITH PREJUDICE. A final Judgment shall be entered of

even date herewith in accordance with Rule 58 of the Federal Rules

of Civil Procedure.

     SO ORDERED this the 11th day of June, 2020.



                                         _/S/ David Bramlette________

                                         UNITED STATES DISTRICT JUDGE




                                   2
